Plaintiffs appealed from the judgment in so far as it did not award to plaintiffs the whole of the Lake street property, it having given them only an undivided two-thirds thereof. We did not formally pass upon the appeal because it would be impossible for plaintiffs to prevail in the face of the reversal upon defendants' appeal.
The judgment from which plaintiffs appealed is affirmed.
Upon motion of defendants it is ordered that the lower court be and it is hereby directed to enter judgment in favor of defendants and against the plaintiffs upon the merits of the action. *Page 499